DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Priority

2.	Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. CHINA CN201710884501.4, filed on September 26, 2017.

Information Disclosure Statement

3.	The information disclosure statement filed on 03/25/2020 has been considered and placed in the application file.
Abstract 

4.	The abstract of the disclosure is objected to because there is a page number “30” at the bottom of the page.  Correction is required.  See  MPEP § 608.01(b). 

Drawings

5.	Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See Specification page 7, paragraph [0062].  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections

6.	Claim 6 is objected to because of the following informalities:  Legend of symbol S in the equation is missing.
	Appropriate correction is required.	 

Claim Rejections - 35 USC § 112

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-6, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Independent claim 1 is indefinite because it is unclear whether limitation “a touch operation” in line 2 is the same “a touch operation” as recited in line 1.  If it is, the examiner suggests that applicant can amend “a touch operation” in line 2 to read “the touch operation” to overcome this problem. 

	Claims 2-6, and 15-19 depend from claim 1, and are also rejected for the same reasons.
	Claims 13, and 14, these claims have similar limitations as Claim 1.  Therefore they are interpreted and rejected under for the reasons set forth in the rejection of Claim 1.

	Dependent claim 2 is indefinite because it is unclear whether limitation “determining a touch control instruction” in lines 1-2 of claim 2 is the same “determining a touch control instruction” as recited in line 7 of independent claim 1.  If it is, the examiner suggests that applicant can amend “determining a touch control instruction” in lines 1-2 of claim 2 to read “the determining the touch control instruction” to overcome this problem.
	Claim 3 depend from claim 2, and are also rejected for the same reasons.

	Dependent claim 3 is indefinite because it is unclear whether limitation “determining a touch control instruction” in lines 1-2 of claim 3 is the same “determining a touch control instruction” as recited in lines 1-2 of claim 2.  If it is, the examiner suggests that applicant can amend “determining a touch control instruction” in lines 1-2 of claim 3 to read “the determining the touch control instruction” to overcome this problem.

	Claim 14 is indefinite because it is unclear whether limitation “a touch operation” in line 5 is the same “a touch operation” as recited in line 1 of Claim 1.  If it is, the examiner suggests that applicant can amend “a touch operation” in line 5 of claim 14 to read “the touch operation” to overcome this problem.

Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 1-3, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Application Publication 20100295709  (hereinafter, “Wu”) in view of Mooring et al. U.S. Patent Application Publication 20100172522 (hereinafter, “Mooring”).
 
	Regarding claim 1, Wu teaches a method for identifying a touch operation (i.e., sliding, it should be mentioned that the binary search described above is only an example for explaining that the controller 230 can obtain the position related level according to the sliding state detected value dsm_out and determine the touch state through a simple method, par [0049], see Wu), comprising: 
		upon receiving a touch operation (via sliding structure touch sensor 200, Fig. 2, par [0032], see Wu) on a touch region (see slide detecting area 210, par [0033], see Wu), calculating a capacitance value corresponding to the touch operation (via capacitance-to-digital converter 220, Fig. 2, par [0032], see Wu), wherein a touch area (see first touch detecting plate 211) of the touch region gradually decreases from one end to the other end (see tilt portion 211b, The first touch detecting plate 211 includes a flat panel portion 211a and a tilt portion 211b, Fig. 2, par [0032], see Wu); 
		calculating (via capacitance-to-digital converter 220, Fig. 2, par [0032], see Wu) an effective touch area (see tilt portion 211b) of the touch operation on the touch region according to the capacitance value (The capacitance-to-digital converter 220 receives the detected capacitances respectively from the first touch detecting plate 211 and the second touch detecting plate 212 through the first conductive line L1 and the second conductive line L2, and the capacitance-to-digital converter 220 calculates a sliding state detected value dsm_out according to the received detected capacitances, Fig. 2, par [0034]; If the user moves his finger from the left end of the slide detecting area 210 rightwards, the detected capacitance transmitted by the first touch detecting plate 211 gradually decrease, Fig. 2, par [0036], see Wu); and 
		determining a touch action (via controller 230, Fig. 2 ) corresponding to the touch operation according to the capacitance value and the effective touch area (after the controller 230 receives the sliding state detected value dsm_out, it can perform a simple calculation to determine a touch action performed by a user within the slide detecting area 210 (see Fig. 2, par [0035], see Wu).
	However, Wu does not explicitly disclose a touch action being a touch control instruction. 
	Mooring teaches programmable earphone device with customizable controls and heartbeat monitoring (see Title) in which wireless transceiver 114 and wired connection interface 119 may be coupled to processor 120, which may provide various functionality for the earphone device 111. The processor 120 may be coupled to a memory 122, which may store applications (Fig. 1, par [0030], see Mooring).  In one embodiment, a single touch sensor can be located near the center of an ear-bud housing, which can advantageously allow a user to easily locate and touch the sensor. There are several ways the touch sensor can receive inputs: one example is to evaluate the duration of the touch (such as in "touch-and-hold"), another example is to detect multiple taps (e.g., "tap-tap-tap"). Yet another example is sliding a finger across the sensor in a sideways or vertical-direction. Combinations of these modes of touch can be utilized to implement very intuitive control mechanisms. An example embodiment can be to use each short tap to increase playback volume, whereas holding the touch would decrease the volume at a certain rate.  Another example of using touch commands to interact with the user interface 126 can be having a first touch temporarily mute the music playback function, and a second tap reactivates the playback (Fig. 3, par [0034], see Mooring); For example, the present invention can be implemented using hardware, software, a computer readable medium containing program instructions, or a combination thereof. Software written according to the present invention is to be either stored in some form of computer-readable medium such as memory or CD-ROM, and is to be executed by a processor (par [0061], see Mooring).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the programmable earphone device with customizable controls and heartbeat monitoring taught by Mooring with the method of Wu such that to have obtained a touch action being a touch control instruction as claimed for purpose of enhancing the user's ability to hear ambient sounds as suggested by Mooring in paragraph [0047].

	Regarding claim 2, Wu in view of Mooring teaches the method according to claim 1.  Wu in view of Mooring, as modified, teaches wherein determining a touch control instruction corresponding to the touch operation according to the capacitance value and the effective touch area comprises: 
		converting the capacitance value (In another embodiment, the touch sensors may be based on inductive or capacitive principles that don't require an actual touch, but merely a very close proximity to the sensing surface, par [0034], see Mooring) and the effective touch area into a signal quantity (FIG. 3A illustrates the variation of the detected capacitance transmitted by the first touch detecting plate 211 when the user moves his finger from the leftmost end of the slide detecting area 210 to the rightmost end of the slide detecting area 210. When the user's finger touches the leftmost end of the slide detecting area 210, it has the largest touch area with the first touch detecting plate 211, and accordingly, the maximum detected capacitance is generated. When the user moves his finger to the rightmost end of the slide detecting area 210 at a constant speed, the detected capacitance is reduced to its minimum value (almost 0), par [0037], see Wu); and 
		determining the corresponding touch control instruction (For example, the present invention can be implemented using hardware, software, a computer readable medium containing program instructions, or a combination thereof. Software written according to the present invention is to be either stored in some form of computer-readable medium such as memory or CD-ROM, and is to be executed by a processor (par [0061], see Mooring) according to the signal quantity (FIG. 3A illustrates the variation of the detected capacitance transmitted by the first touch detecting plate 211 when the user moves his finger from the leftmost end of the slide detecting area 210 to the rightmost end of the slide detecting area 210. When the user's finger touches the leftmost end of the slide detecting area 210, it has the largest touch area with the first touch detecting plate 211, and accordingly, the maximum detected capacitance is generated. When the user moves his finger to the rightmost end of the slide detecting area 210 at a constant speed, the detected capacitance is reduced to its minimum value (almost 0), par [0037], see Wu) and a predefined correspondence relationship between the signal quantity and a preset touch control instruction (Yet another example is sliding a finger across the sensor in a sideways or vertical-direction. Combinations of these modes of touch can be utilized to implement very intuitive control mechanisms. An example embodiment can be to use each short tap to increase playback volume, whereas holding the touch would decrease the volume at a certain rate. Another example of using touch commands to interact with the user interface 126 can be having a first touch temporarily mute the music playback function, and a second tap reactivates the playback, par [0034], see Mooring). The motivation is for purpose of enhancing the user's ability to hear ambient sounds as suggested by Mooring in paragraph [0047].
 
	Regarding claim 3, Wu in view of Mooring teaches the method according to claim 2.  Wu in view of Mooring, as modified, teaches wherein determining a touch control instruction corresponding to the touch operation according to the capacitance value and the effective touch area further comprises: 
		determining an operation type of the touch operation (There are several ways the touch sensor can receive inputs: one example is to evaluate the duration of the touch (such as in "touch-and-hold"), another example is to detect multiple taps (e.g., "tap-tap-tap"). Yet another example is sliding a finger across the sensor in a sideways or vertical-direction. Combinations of these modes of touch can be utilized to implement very intuitive control mechanisms. An example embodiment can be to use each short tap to increase playback volume, whereas holding the touch would decrease the volume at a certain rate, par [0034], see Mooring); 
		if the touch operation is a sliding operation, determining a sliding direction of the touch operation in the touch region according to a magnitude change trend of the signal quantity (FIG. 3A illustrates the variation of the detected capacitance transmitted by the first touch detecting plate 211 when the user moves his finger from the leftmost end of the slide detecting area 210 to the rightmost end of the slide detecting area 210. When the user's finger touches the leftmost end of the slide detecting area 210, it has the largest touch area with the first touch detecting plate 211, and accordingly, the maximum detected capacitance is generated. When the user moves his finger to the rightmost end of the slide detecting area 210 at a constant speed, the detected capacitance is reduced to its minimum value (almost 0), Fig. 3A, par [0037], see Wu); and 
		determining the control command (An example embodiment can be to use each short tap to increase playback volume, whereas holding the touch would decrease the volume at a certain rate. Another example of using touch commands to interact with the user interface 126 can be having a first touch temporarily mute the music playback function, and a second tap reactivates the playback. par [0034], see Mooring) according to the magnitude change trend of the signal quantity and the sliding direction of the touch operation in the touch region (When the user's finger touches the leftmost end of the slide detecting area 210, it has the largest touch area with the first touch detecting plate 211, and accordingly, the maximum detected capacitance is generated. When the user moves his finger to the rightmost end of the slide detecting area 210 at a constant speed, the detected capacitance is reduced to its minimum value (almost 0), Fig. 3A, par [0037], see Wu). 

	Regarding claim 13, Wu in view of Mooring, as modified, teaches a memory for storing one or more programs, wherein when executed by one or more processors, the one or more programs implement the method for identifying a touch operation according to claim 1 (The present invention has been described in accordance with the embodiments shown, and there could be variations to the embodiments, and any variations would be within the scope of the present invention. For example, the present invention can be implemented using hardware, software, a computer readable medium containing program instructions, or a combination thereof. Software written according to the present invention is to be either stored in some form of computer-readable medium such as memory or CD-ROM, and is to be executed by a processor, par [0061], see Mooring).  The motivation is for purpose of enhancing the user's ability to hear ambient sounds as suggested by Mooring in paragraph [0047].

	Regarding claim 14, Wu in view of Mooring, as modified, teaches an electronic device (FIG. 1 is a block diagram illustrating an exemplary embodiment of a system including a programmable earphone device 111 with customizable controls and heartbeat monitoring, par [0027], see Mooring), comprising: 
		one or more processors (a processor 120; in the exemplary embodiment, the electronic unit 112 of the earphone device 111 may include a wireless transceiver 114, data port 118, a processor 120, a wired connection 116, a memory 122 and a power source 134, par [0029], see Mooring); 
		a memory (a memory 122; in the exemplary embodiment, the electronic unit 112 of the earphone device 111 may include a wireless transceiver 114, a data port 118, a processor 120, a wired connection 116, a memory 122 and a power source 134) for storing one or more programs (the present invention can be implemented using hardware, software, a computer readable medium containing program instructions, or a combination thereof. Software written according to the present invention is to be either stored in some form of computer-readable medium such as memory or CD-ROM, and is to be executed by a processor, par [0061], see Mooring); 
		wherein when executed by the one or more processors, the one or more programs implement the method (the present invention can be implemented using hardware, software, a computer readable medium containing program instructions, or a combination thereof. Software written according to the present invention is to be either stored in some form of computer-readable medium such as memory or CD-ROM, and is to be executed by a processor, par [0061], see Mooring) for identifying a touch operation according to claim 1 (Yet another example is sliding a finger across the sensor in a sideways or vertical-direction. Combinations of these modes of touch can be utilized to implement very intuitive control mechanisms. An example embodiment can be to use each short tap to increase playback volume, whereas holding the touch would decrease the volume at a certain rate. Another example of using touch commands to interact with the user interface 126 can be having a first touch temporarily mute the music playback function, and a second tap reactivates the playback the present invention can be implemented using hardware, software, a computer readable medium containing program instructions, or a combination thereof, par [0034], see Mooring). The motivation is for purpose of enhancing the user's ability to hear ambient sounds as suggested by Mooring in paragraph [0047].

	Regarding claim 15, Wu in view of Mooring teaches the method according to claim 1.  Wu in view of Mooring, as modified, teaches wherein the effective touch area of the touch operation is a contacting area (see including first touch detecting plate 211, Fig. 2, par [0032], see Wu) between the touch region (see slide detecting area 210, par [0033], see Wu) and a finger of a user triggering the touch operation (If the user moves his finger from the left end of the slide detecting area 210 rightwards, the detected capacitance transmitted by the first touch detecting plate 211 gradually decreases, Fig. 2, par [0036], see Wu). 
 
	Regarding claim 16, Wu in view of Mooring teaches the method according to claim 1.  Wu in view of Mooring, as modified, teaches wherein the touch region comprises one or more sensing channels (Referring to FIG. 2, the touch sensor 200 includes a first touch detecting plate 211, Fig. 2, par [0032], see Wu), and a width of each of the one or more sensing channels gradually decreases from one end to the other end (see the first tilt portion 211b of the first touch detecting plate 211, Fig. 2, par [0032], see Wu). 
 
	Regarding claim 17,  Wu in view of Mooring teaches the method according to claim 1.  Wu in view of Mooring, as modified, teaches wherein a shape of each of the one or more sensing channels is a trapezoid or a triangle (see a shape of the first tilt portion 211b of the first touch detecting plate 211, Fig. 2, par [0032], see Wu). 
 
	Regarding claim 18,  Wu in view of Mooring teaches the method according to claim 1.  Wu in view of Mooring, as modified, teaches wherein the touch operation is a sliding operation triggered by a finger of a user (If the user moves his finger from the left end of the slide detecting area 210 rightwards, the detected capacitance transmitted by the first touch detecting plate 211 gradually decreases, Fig. 2, par [0036], see Wu).
	Wu in view of Mooring, as modified, further teaches in some other embodiments, the user may alternatively adjust the volume on the TWS headset. For example, the left earbud of the TWS headset includes a touch sensor, and the user may perform a sliding operation at a corresponding position of the touch sensor in the left earbud, to adjust the volume (par [0211], see Wu). 
	However, Wu in view of Mooring does not explicitly disclose the method further comprises: if the capacitance value increases during the sliding operation, determining that the touch control instruction is to increase a sound volume of a wireless earphone, and if the capacitance value decreases during the sliding operation, determining that that the touch control instruction is to decrease the sound volume of the wireless earphone.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made, those of ordinary skill in the art when facing a design need of providing if the capacitance value increases during the sliding operation, determining that the touch control instruction is to increase a sound volume of a wireless earphone, and if the capacitance value decreases during the sliding operation, determining that that the touch control instruction is to decrease the sound volume of the wireless earphone would have recognized and would have been obvious to try to have utilized the method of Wu in view of Mooring such that to have obtained if the capacitance value increases during the sliding operation, determining that the touch control instruction is to increase a sound volume of a wireless earphone, and if the capacitance value decreases during the sliding operation, determining that that the touch control instruction is to decrease the sound volume of the wireless earphone as claimed since there are a finite number of identified, predictable potential solutions (i.e., if the capacitance value increases during the sliding operation, determining that the touch control instruction is to decrease a sound volume of a wireless earphone, and if the capacitance value decreases during the sliding operation, determining that that the touch control instruction is to increase the sound volume of the wireless earphone; if the capacitance value increases during the sliding operation, determining that the touch control instruction is to maintain a sound volume of a wireless earphone, and if the capacitance value decreases during the sliding operation, determining that that the touch control instruction is to maintain the sound volume of the wireless earphone; if the capacitance value increases during the sliding operation, determining that the touch control instruction is to increase a sound volume of a wireless earphone, and if the capacitance value decreases during the sliding operation, determining that that the touch control instruction is to decrease the sound volume of the wireless earphone) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of enhancing the user's ability to hear ambient sounds as suggested by Mooring in paragraph [0047]. 
  
	Regarding claim 19, The method according to claim 18, wherein a distance between the finger and the touch region is constant during the sliding operation (Thus, when the user touches the left end of the slide detecting area 210 (as shown in FIG. 2) with his finger, the finger contacts more of the first touch detecting plate 211; If the user moves his finger from the left end of the slide detecting area 210 rightwards, the detected capacitance transmitted by the first touch detecting plate 211 gradually decreases, see Fig. 2, par [0036], see Wu). 
 
13.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Application Publication 20100295709  (hereinafter, “Wu”) in view of Mooring et al. U.S. Patent Application Publication 20100172522 (hereinafter, “Mooring”), and further in view of Jonsson U.S. Patent Application Publication 20140210491.

	Regarding claim 4, Wu in view of Mooring teaches the method according to claim 1. 
	However, Wu view of Mooring does not explicitly disclose wherein calculating the capacitance value corresponding to the touch operation comprises: acquiring a magnitude of a first current before the touch operation is received, and acquiring a magnitude of a second current after the touch operation is received; calculating a first capacitance value according to the magnitude of the first current and a rated voltage; calculating a second capacitance value according to the magnitude of the second current and the rated voltage; and taking a difference between the first capacitance value and the second capacitance value as the capacitance value corresponding to the touch operation.
	Jonsson teaches current-based charge compensation in a touch sensor (see Title) in which wherein calculating the capacitance value corresponding to the touch operation (When an object touches or comes within proximity of the capacitive node, a change in capacitance may occur at the capacitive node and touch-sensor controller 12 may measure the change in capacitance. By measuring changes in capacitance throughout the array, touch-sensor controller 12 may determine the position of the touch or proximity within the touch-sensitive area(s) of touch sensor 10, Fig. 1, par [0016], see Jonsson) comprises: 
		acquiring a magnitude of a first current before the touch operation is received (base current Ia, Fig. 4; base current graph 420 illustrates a base current Ia flowing through sense line y from capacitive node Cn as a result of the voltage transition as illustrated in graph 410. At time Ta the voltage transition begins causing the base charge to flow from capacitive node Cn through sense line y as a current. At time Tb the voltage transition has finished resulting in no net current flowing from capacitive node Cn through sense line y, Fig. 4, par [0058], see Jonsson), and acquiring a magnitude of a second current after the touch operation is received (touch current Ib, Fig. 4; touch current graph 430 illustrates a current in the presence of a touch, Ib, flowing through sense line y from capacitive node Cn as a result of a the voltage transition as illustrated in graph 410. At time Ta the voltage transition begins causing the charge to flow from capacitive node Cn through sense line y as a current. At time Tb the voltage transition has finished resulting in no net current flowing from capacitive node Cn through sense line y, Fig. 4, par [0059], see Jonsson); 
		calculating a first capacitance value according to the magnitude of the first current and a rated voltage (Delta current graph 450 illustrates the current flowing through node z to integrator 210a in the presence of a touch 222a as a result of a voltage transition as illustrated in graph 410. The base current as shown in graph 420 is summed at node z with the compensation current produced by current source 250a as shown in graph 440. As a result, the base current and the compensation current cancel each other out. This leaves only the delta current, which indicates the change in effective capacitance on capacitive node Cn caused by a touch, to be passed to through node z to integrator 230a, Fig. 4, par [0061], see Jonsson); 
		calculating a second capacitance value according to the magnitude of the second current and the rated voltage (Delta current graph 450 illustrates the current flowing through node z to integrator 210a in the presence of a touch 222a as a result of a voltage transition as illustrated in graph 410. The base current as shown in graph 420 is summed at node z with the compensation current produced by current source 250a as shown in graph 440. As a result, the base current and the compensation current cancel each other out. This leaves only the delta current, which indicates the change in effective capacitance on capacitive node Cn caused by a touch, to be passed to through node z to integrator 230a, Fig. 4, par [0061], see Jonsson); and 
		taking a difference between the first capacitance value and the second capacitance value as the capacitance value corresponding to the touch operation (Delta current graph 450 illustrates the current flowing through node z to integrator 210a in the presence of a touch 222a as a result of a voltage transition as illustrated in graph 410. The base current as shown in graph 420 is summed at node z with the compensation current produced by current source 250a as shown in graph 440. As a result, the base current and the compensation current cancel each other out. This leaves only the delta current, which indicates the change in effective capacitance on capacitive node Cn caused by a touch, to be passed to through node z to integrator 230a, Fig. 4, par [0061], see Jonsson. As described above, a change in capacitance (corresponding to difference between the first capacitance value and the second capacitance value as the capacitance value) at a capacitive node of touch sensor 10 may indicate a touch or proximity input at the position of the capacitive node. Touch-sensor controller 12 may detect and process the change in capacitance to determine the presence and location of the touch or proximity input. Touch-sensor controller 12 may then communicate information about the touch or proximity input to one or more other components (such one or more central processing units (CPUs)) of a device that includes touch sensor 10 and touch-sensor controller 12, which may respond to the touch or proximity input by initiating a function of the device (or an application running on the device), Fig. 1, par [0020], see Jonsson). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the current-based charge compensation in a touch sensor taught by Jonsson with the method of Wu in view of Mooring such that to have obtained the claimed limitations in order to provide more accurate measurements and power saving as suggested by Jonsson in paragraph [0043].

14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Application Publication 20100295709  (hereinafter, “Wu”) in view of Mooring et al. U.S. Patent Application Publication 20100172522 (hereinafter, “Mooring”) in view of Jonsson U.S. Patent Application Publication 20140210491, and further in view of Li et al. U.S. Patent Application Publication . 20150331535 (hereinafter, “Li”).
 
	Regarding claim 5, Wu in view of Mooring teaches the method according to claim 1. 
	However, Wu view of Mooring does not explicitly disclose wherein calculating the capacitance value corresponding to the touch operation comprises: wherein calculating the capacitance value corresponding to the touch operation comprises: acquiring a magnitude of a first voltage before the touch operation is received, and acquiring a magnitude of a second voltage after the touch operation is received; calculating a third capacitance value according to the magnitude of the first voltage and a rated current; calculating a fourth capacitance value according to the magnitude of the second voltage and the rated current; and taking a difference between the third capacitance value and the fourth capacitance value as the capacitance value corresponding to the touch operation.
	Jonsson teaches current-based charge compensation in a touch sensor (see Title) in which wherein calculating the capacitance value corresponding to the touch operation (When an object touches or comes within proximity of the capacitive node, a change in capacitance may occur at the capacitive node and touch-sensor controller 12 may measure the change in capacitance. By measuring changes in capacitance throughout the array, touch-sensor controller 12 may determine the position of the touch or proximity within the touch-sensitive area(s) of touch sensor 10, Fig. 1, par [0016], see Jonsson) comprises: 
		acquiring a magnitude of a first current before the touch operation is received (base current Ia, Fig. 4; base current graph 420 illustrates a base current Ia flowing through sense line y from capacitive node Cn as a result of the voltage transition as illustrated in graph 410. At time Ta the voltage transition begins causing the base charge to flow from capacitive node Cn through sense line y as a current. At time Tb the voltage transition has finished resulting in no net current flowing from capacitive node Cn through sense line y, Fig. 4, par [0058], see Jonsson), and acquiring a magnitude of a second current after the touch operation is received (touch current Ib, Fig. 4; touch current graph 430 illustrates a current in the presence of a touch, Ib, flowing through sense line y from capacitive node Cn as a result of a the voltage transition as illustrated in graph 410. At time Ta the voltage transition begins causing the charge to flow from capacitive node Cn through sense line y as a current. At time Tb the voltage transition has finished resulting in no net current flowing from capacitive node Cn through sense line y, Fig. 4, par [0059], see Jonsson); 
		calculating a first capacitance value according to the magnitude of the first current and a rated voltage (Delta current graph 450 illustrates the current flowing through node z to integrator 210a in the presence of a touch 222a as a result of a voltage transition as illustrated in graph 410. The base current as shown in graph 420 is summed at node z with the compensation current produced by current source 250a as shown in graph 440. As a result, the base current and the compensation current cancel each other out. This leaves only the delta current, which indicates the change in effective capacitance on capacitive node Cn caused by a touch, to be passed to through node z to integrator 230a, Fig. 4, par [0061], see Jonsson); 
		calculating a second capacitance value according to the magnitude of the second current and the rated voltage (Delta current graph 450 illustrates the current flowing through node z to integrator 210a in the presence of a touch 222a as a result of a voltage transition as illustrated in graph 410. The base current as shown in graph 420 is summed at node z with the compensation current produced by current source 250a as shown in graph 440. As a result, the base current and the compensation current cancel each other out. This leaves only the delta current, which indicates the change in effective capacitance on capacitive node Cn caused by a touch, to be passed to through node z to integrator 230a, Fig. 4, par [0061], see Jonsson); and 
		taking a difference between the first capacitance value and the second capacitance value as the capacitance value corresponding to the touch operation (Delta current graph 450 illustrates the current flowing through node z to integrator 210a in the presence of a touch 222a as a result of a voltage transition as illustrated in graph 410. The base current as shown in graph 420 is summed at node z with the compensation current produced by current source 250a as shown in graph 440. As a result, the base current and the compensation current cancel each other out. This leaves only the delta current, which indicates the change in effective capacitance on capacitive node Cn caused by a touch, to be passed to through node z to integrator 230a, Fig. 4, par [0061], see Jonsson. As described above, a change in capacitance (corresponding to difference between the first capacitance value and the second capacitance value as the capacitance value) at a capacitive node of touch sensor 10 may indicate a touch or proximity input at the position of the capacitive node. Touch-sensor controller 12 may detect and process the change in capacitance to determine the presence and location of the touch or proximity input. Touch-sensor controller 12 may then communicate information about the touch or proximity input to one or more other components (such one or more central processing units (CPUs)) of a device that includes touch sensor 10 and touch-sensor controller 12, which may respond to the touch or proximity input by initiating a function of the device (or an application running on the device), Fig. 1, par [0020], see Jonsson). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the current-based charge compensation in a touch sensor taught by Jonsson with the method of Wu in view of Mooring such that to have obtained wherein calculating the capacitance value corresponding to the touch operation comprises: acquiring a magnitude of a first current before the touch operation is received, and acquiring a magnitude of a second current after the touch operation is received; calculating a first capacitance value according to the magnitude of the first current and a rated voltage; calculating a second capacitance value according to the magnitude of the second current and the rated voltage; and taking a difference between the first capacitance value and the second capacitance value as the capacitance value corresponding to the touch operation in order to provide more accurate measurements and power saving as suggested by Jonsson in paragraph [0043].
	However, Wu in view of Mooring in view of Jonsson does not explicitly disclose wherein a first current being a first voltage, a second current being a second voltage, rated voltage being rated current, a difference between the first capacitance value and the second capacitance value being a difference between the third capacitance value and the fourth capacitance value.
	Li teaches simultaneous self- and mutual capacitance sensing (see Title) in which as will be described in more detail below, variable resistor 720 can be adjusted so that current 712 generated by offset cancellation circuit 701 can equal offset current 725 produced by offset capacitance 724. In this way, offset cancellation circuit 701 can be tuned to essentially cancel offset current 725, thus leaving substantially only touch current 705 generated by touch capacitance 704 to be detected by sense circuitry 716 (Fig. 7, par [0032], see Li).  While the disclosure is presented in terms of offset currents and offset cancellation currents, it is understood that the disclosure is not so limited, and encompasses offset signals and offset cancellation signals other than currents (par [0031], see Li), e.g., voltage.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the simultaneous self- and mutual capacitance sensing taught by Li with the method of Wu in view of Mooring in view of Jonsson such that to have obtained wherein a first current being a first voltage, a second current being a second voltage, rated voltage being rated current, a difference between the first capacitance value and the second capacitance value being a difference between the third capacitance value and the fourth capacitance value as claimed in order to save touch time and to provide power and area can be saved, as suggested by Li in paragraph [0020].

15.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Application Publication 20100295709  (hereinafter, “Wu”) in view of Mooring et al. U.S. Patent Application Publication 20100172522 (hereinafter, “Mooring”), and further in view of Huang U.S. Patent Application Publication 20180006649.

	Regarding claim 6, Wu in view of Mooring teaches the method according to claim 1. 
	However, Wu view of Mooring does not explicitly disclose wherein calculating the effective touch area of the touch operation on the touch region according to the capacitance value comprises: 
		calculating the effective touch area of the touch operation on the touch region according to the following formula: C = εS/4πkd, 
		wherein ε denotes an electrical constant, C denotes the capacitance value, d denotes a distance between the touch region and a finger triggering the touch operation, and k denotes an electrostatic force constant.
	Huang teaches input device and input operation method thereof (see Title) in which the adjustable capacitor 20 is abutted with the lower end of the input interface 10; and the capacitance of the capacitor 20 changes after the capacitor 20 is subjected to the pressing force of the input interface 10. The adjustable capacitor 20 correspondingly responds to the pressing signals of the input interface 10 and outputs the capacitance changing signals (Fig. 1, par [0019], see Huang).  Based on the concept of the capacitor, the capacitance value generally represents the ability thereof of containing electric charges. When the capacitance value is shown by the letter C, the capacitance value C of the capacitor is equal to [epsilon]S/4[pi]kd, wherein d is the distance between polar plates, S is the direct-facing area of each polar plate, [epsilon] is a dielectric constant, and k is an electrostatic constant (par [0030], see Huang).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the input device and input operation method thereof taught by Huang with the method of Wu in view of Mooring such that to have obtained wherein calculating the effective touch area of the touch operation on the touch region according to the capacitance value comprises: 
		calculating the effective touch area of the touch operation on the touch region according to the following formula: C = εS/4πkd, 
		wherein ε denotes an electrical constant, C denotes the capacitance value, d denotes a distance between the touch region and a finger triggering the touch operation, and k denotes an electrostatic force constant as claimed in order to provide the product yield and the service life are improved as suggested by Huang in paragraph [0007].

 16.	Claims 20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mooring et al. U.S. Patent Application Publication 20100172522 (hereinafter, “Mooring”) in view of Wu et al. U.S. Patent Application Publication 20100295709  (hereinafter, “Wu”).
 
	Regarding claim 20, Mooring teaches a wireless earphone (wireless transceiver 114 and wired connection interface 119 may be coupled to processor 120, which may provide various functionality for the earphone device 111, see Fig. 1, par [0030]; see also Fig. 3; see Mooring), comprising: 
		an earphone body (A wide variety of physical configurations may be used for the earphone device 111. FIG. 3 is a diagram illustrating an exemplary embodiment of a programmable earphone device 300 with customizable controls and heartbeat monitoring. The earphone device 300 includes the electronic unit 112 connected to the left earphone 136 and the right earphone 138 by frame 302, which can be a semi-flexible body substantially contoured to fit the shape of the user's head, Fig. 3, par [0041], see Mooring); and 
		a touch region provided on the earphone body (Each of the left earphone 136 and the right earphone 138 may include a speaker housing 306 that includes the speaker 140 (see FIGS. 1 and 3). Speaker 140, upon receiving sound data, can output the corresponding sound through sound outlet 312. On the outside of the speaker housing 306 of the exemplary embodiment is a touch sensor 308, which can perform the function of the input mechanism 144 described above, Figs. 1, 3, par [0042], see Mooring).
 	However, Mooring does not explicitly disclose wherein the touch region comprises a sensing channel, a width of the sensing channel decreases in a longitudinal direction of the sensing channel.
	Wu teaches touch sensor with sliding structure (see Title) in which the touch region (see slide detecting area 210, par [0033], see Wu) comprises a sensing channel (a tilt portion 211b; the first touch detecting plate 211 includes a flat panel portion 211a and a tilt portion 211b, Fig. 2, par [0032], see Wu), a width of the sensing channel decreases in a longitudinal direction of the sensing channel (see a width of the tilt portion 211b, Fig. 2 from left to right, par [0032], see Wu).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the touch sensor with sliding structure taught by Wu with the wireless earphone of Mooring such that to have obtained wherein the touch region comprises a sensing channel, a width of the sensing channel decreases in a longitudinal direction of the sensing channel as claimed for purpose of providing detection error caused when the user's finger exceeds the edge can be effectively avoided as suggested by Wu in paragraph [0041].

	Regarding claim 22,  Mooring in view of Wu teaches the wireless earphone according to claim 20.  Mooring in view of Wu, as modified wherein a shape of the sensing channel is a trapezoid or a triangle (see shape of tilt portion 211b, Fig. 2, par [0032], see Wu). 
 
	Regarding claim 23, Mooring in view of Wu teaches the wireless earphone according to claim 20.  Mooring in view of Wu, as modified wherein upon receiving a touch operation (via sliding structure touch sensor 200, Fig. 2, par [0032], see Wu) triggered by a finger of a user on the touch region (If the user moves his finger from the left end of the slide detecting area 210 rightwards, the detected capacitance transmitted by the first touch detecting plate 211 gradually decrease, Fig. 2, par [0036], see Wu), the wireless earphone determines a touch type (There are several ways the touch sensor can receive inputs: one example is to evaluate the duration of the touch (such as in "touch-and-hold"), another example is to detect multiple taps (e.g., "tap-tap-tap"). Yet another example is sliding a finger across the sensor in a sideways or vertical-direction. Combinations of these modes of touch can be utilized to implement very intuitive control mechanisms. An example embodiment can be to use each short tap to increase playback volume, whereas holding the touch would decrease the volume at a certain rate, par [0034], see Mooring) and an effective touch area applied by the finger to the touch region (If the user moves his finger from the left end of the slide detecting area 210 rightwards, the detected capacitance transmitted by the first touch detecting plate 211 gradually decrease, Fig. 2, par [0036], see Wu), and determines a control instruction according to the touch type and the effective touch area (An example embodiment can be to use each short tap to increase playback volume, whereas holding the touch would decrease the volume at a certain rate, par [0034], see Mooring; In an exemplary embodiment, the user may request that sound be deactivated in one of the earphones (block 414). This can be done, for example by a two-fingered sliding motion on the edge of the touch sensor 308 of the selected earphone. In response to the deactivation request, the selected earphone can be turned off, thereby allowing the user to hear ambient sound, Fig. 4, par [0047], Mooring).  The motivation is for purpose of providing detection error caused when the user's finger exceeds the edge can be effectively avoided as suggested by Wu in paragraph [0041].
 
	Regarding claim 24, Mooring in view of Wu teaches the wireless earphone according to claim 20.  Mooring in view of Wu, as modified teaches wherein upon receiving a sliding operation triggered by a finger of a user on the touch region (If the user moves his finger from the left end of the slide detecting area 210 rightwards, the detected capacitance transmitted by the first touch detecting plate 211 gradually decreases, Fig. 2, par [0036], see Wu), the wireless earphone determines a control instruction based on a sliding direction (Yet another example is sliding a finger across the sensor in a sideways or vertical-direction. Combinations of these modes of touch can be utilized to implement very intuitive control mechanisms, par [0034], Mooring) and a change trend of a capacitance value between the finger and the touch region during the sliding operation  (When the user's finger touches the leftmost end of the slide detecting area 210, it has the largest touch area with the first touch detecting plate 211, and accordingly, the maximum detected capacitance is generated. When the user moves his finger to the rightmost end of the slide detecting area 210 at a constant speed, the detected capacitance is reduced to its minimum value (almost 0), Fig. 3A, par [0037], see Wu). The motivation is for purpose of providing detection error caused when the user's finger exceeds the edge can be effectively avoided as suggested by Wu in paragraph [0041]. 

	Regarding claim 25,  Mooring in view of Wu teaches the wireless earphone according to claim 20.  Mooring in view of Wu, as modified teaches wherein the sliding direction is the longitudinal direction of the sensing channel the capacitance value decreases during the sliding operation (If the user moves his finger from the left end of the slide detecting area 210 rightwards, the detected capacitance transmitted by the first touch detecting plate 211 gradually decrease, Fig. 2, par [0036], see Wu).
	Mooring in view of Wu, as modified, further teaches yet another example is sliding a finger across the sensor in a sideways or vertical-direction. Combinations of these modes of touch can be utilized to implement very intuitive control mechanisms. An example embodiment can be to use each short tap to increase playback volume, whereas holding the touch would decrease the volume at a certain rate (par [0034], see Mooring). 
	However, Mooring in view of Wu does not explicitly disclose if the capacitance value increases during the sliding operation, the wireless earphone determines that the control instruction is to increase a sound volume of the wireless earphone, and if the capacitance value decreases during the sliding operation, the wireless earphone determines that the control instruction is to decrease the sound volume of the wireless earphone.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made, those of ordinary skill in the art when facing a design need of providing if the capacitance value increases during the sliding operation, the wireless earphone determines that the control instruction is to increase a sound volume of the wireless earphone, and if the capacitance value decreases during the sliding operation, the wireless earphone determines that the control instruction is to decrease the sound volume of the wireless earphone would have recognized and would have been obvious to try to have utilized the method of Mooring in view of Wu such that to have obtained if the capacitance value increases during the sliding operation, the wireless earphone determines that the control instruction is to increase a sound volume of the wireless earphone, and if the capacitance value decreases during the sliding operation, the wireless earphone determines that the control instruction is to decrease the sound volume of the wireless earphone as claimed since there are a finite number of identified, predictable potential solutions (i.e., if the capacitance value increases during the sliding operation, the wireless earphone determines that the control instruction is to decrease a sound volume of the wireless earphone, and if the capacitance value decreases during the sliding operation, the wireless earphone determines that the control instruction is to increase the sound volume of the wireless earphone; if the capacitance value increases during the sliding operation, the wireless earphone determines that the control instruction is to maintain a sound volume of the wireless earphone, and if the capacitance value decreases during the sliding operation, the wireless earphone determines that the control instruction is to maintain the sound volume of the wireless earphone; if the capacitance value increases during the sliding operation, the wireless earphone determines that the control instruction is to increase a sound volume of the wireless earphone, and if the capacitance value decreases during the sliding operation, the wireless earphone determines that the control instruction is to decrease the sound volume of the wireless earphone) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of providing detection error caused when the user's finger exceeds the edge can be effectively avoided as suggested by Wu in paragraph [0041]. 

	Regarding claim 26, Mooring in view of Wu teaches the wireless earphone according to claim 24.  Mooring in view of Wu, as modified teaches wherein a distance between the finger and the touch region is constant during the sliding operation (Thus, when the user touches the left end of the slide detecting area 210 (as shown in FIG. 2) with his finger, the finger contacts more of the first touch detecting plate 211; If the user moves his finger from the left end of the slide detecting area 210 rightwards, the detected capacitance transmitted by the first touch detecting plate 211 gradually decreases, see Fig. 2, par [0036], see Wu).

17.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mooring et al. U.S. Patent Application Publication 20100172522 (hereinafter, “Mooring”) in view of Wu et al. U.S. Patent Application Publication 20100295709  (hereinafter, “Wu”), and further in view of Hsu et al. U.S. Patent Application Publication 20110083911 (hereinafter, “Hsu”).

	Regarding claim 21, Mooring in view of Wu teaches the wireless earphone according to claim 20.  Mooring in view of Wu, as modified teaches wherein the touch region comprises two sensing channels (The first touch detecting plate 211 includes a flat panel portion 211a and a tilt portion 211b, Fig. 2, par [0032], see Wu).
	However, Mooring in view of Wu does not explicitly disclose wherein the touch region comprises only one sensing channel.
	Hsu teaches capacitive touch sensing apparatus and detection method thereof (see Title) in which FIG. 3 is a schematic diagram of a capacitive touch sensing apparatus 30 according to an embodiment of the present invention. The capacitive touch sensing apparatus (30, Fig. 3) includes a substrate 302, sensing capacitor units SC11 to SCPQ (see Fig. 3, par [0020], see Hsu).  Note that the embodiment of the capacitive touch sensing apparatus 30 represents exemplary embodiments of the present invention, and those skilled in the art can make alternations and modifications accordingly.  For example, the amount and arrangement of the sensing capacitor units of the capacitive touch sensing apparatus (30, Fig. 3) are exemplary embodiments of the present invention, and should be not limited to the present invention, such as being only one sensing capacitor unit or depending on system design.  In addition, the sensing capacitor unit can take any shape and area (Fig. 3, par [0026], see Hsu).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the capacitive touch sensing apparatus and detection method thereof taught by Hsu with the wireless earphone of Mooring in view of Wu such that to have obtained wherein the touch region comprises only one sensing channel as claimed for purpose of enhancing sensitivity of touch detection substantially as suggested by Hsu in paragraph [0036].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571) 272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654  

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654